           Case 1:18-vv-01407-UNJ Document 38 Filed 05/12/20 Page 1 of 2




    In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 18-1407V
                                         UNPUBLISHED


    ALANNA K. INFINGER,                                       Chief Special Master Corcoran

                         Petitioner,                          Filed: April 9, 2020
    v.
                                                              Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                   Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                           Table Injury; Influenza (Flu) Vaccine;
                                                              Shoulder Injury Related to Vaccine
                        Respondent.                           Administration (SIRVA)


Miriam A. Johnson, Berman & Simmons, P.A., Lewiston, ME, for petitioner.

Traci R. Patton, U.S. Department of Justice, Washington, DC, for respondent.

                                     RULING ON ENTITLEMENT1

        On September 14, 2018, Alanna K. Infinger filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et
seq.,2 (the “Vaccine Act”). Petitioner alleges that as a result of an influenza (“flu”)
vaccine she received on October 12, 2017, she suffered a left-sided shoulder injury
related to vaccine administration (“SIRVA”). Petition at Preamble, ¶ 4. The case was
assigned to the Special Processing Unit of the Office of Special Masters.

      On April 9, 2020, Respondent filed a combined Rule 4(c) report and Proffer in
which he concedes that Petitioner is entitled to compensation in this case.
Respondent’s Rule 4(c) Report/Proffer at 1. Specifically, Respondent states that

1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the ruling will be available to anyone with access to
the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
         Case 1:18-vv-01407-UNJ Document 38 Filed 05/12/20 Page 2 of 2



“petitioner’s alleged injury is consistent with SIRVA, as defined on the Vaccine Injury
Table. Specifically, petitioner had no history of pain, inflammation or dysfunction in her
left shoulder; her pain and reduced range of motion occurred within 48 hours of receipt
of an intramuscular vaccination; her symptoms were limited to the shoulder in which the
vaccine was administered; and no other condition or abnormality was identified to
explain her symptoms.” Id. at 5.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                  s/Brian H. Corcoran
                                  Brian H. Corcoran
                                  Chief Special Master




                                            2
